              Case 2:18-cv-04003-SMB Document 39 Filed 12/17/18 Page 1 of 8



 1   Thomas Retzlaff
     PO Box 46424
 2   Phoenix, AZ 85063-6424
     P: (210) 317-9800
 3
     Email: retzlaff@texas.net
 4
     Defendant, Pro se
 5

 6
                            IN THE UNITED STATES DISTRICT COURT FOR THE
 7
                                        DISTRICT OF ARIZONA
 8                                        PHOENIX DIVISION
 9

10   JASON LEE VAN DYKE,                                                     Case No.: 2:18-cv-04003-SMB

11                       Plaintiff,
12                                                                           RETZLAFF’S REPLY IN SUPPORT OF
     vs.
                                                                             HIS AMENDED ANTI-SLAPP MOTION
13                                                                           TO DISMISS
     THOMAS CHRISTOPHER RETZLAFF
14   A/K/A/ DEAN ANDERSON,
                                                                               -- ORAL ARGUMENT REQUESTED --
15
                         Defendant.
16

17

18             Defendant Tom Retzlaff files this reply in support of his Amended Anti-SLAPP Motion
19
     To Dismiss (ECF 13).
20
                                                           A. INTRODUCTION
21

22             Plaintiff is Jason Van Dyke; defendant is Tom Retzlaff.
23
               This case is not set for trial.
24
                                                                    B. FACTS
25

26             Plaintiff, a leader of the violent white supremacist group the Proud Boys since its

27   founding in 2016, filed the instant SLAPP suit to chill Retzlaff’s expression of opinions about
28


     Defendant’s Reply in Support of Anti-SLAPP Motion To Dismiss and For Sanctions-                       1
              Case 2:18-cv-04003-SMB Document 39 Filed 12/17/18 Page 2 of 8



 1   plaintiff. Plaintiff claims Retzlaff is “stalking” and “harassing” him by blogging about
 2
     plaintiff’s white supremacist activities, contacting plaintiff’s employers, and making
 3
     allegedly “false and defamatory statements.” Retzlaff has allegedly caused plaintiff to lose
 4

 5   two jobs.

 6             Plaintiff is also a lawyer licensed in Colorado, Georgia, Texas, and Washington, D.C.
 7
     Plaintiff has made numerous media appearances on behalf of the Proud Boys and represents
 8

 9
     them in their numerous legal controversies across the nation. See attached Exhibit 1. Thus,

10   plaintiff is a public figure pervasively involved in international public affairs, law, politics,
11
     and race relations. Retzlaff’s anti-SLAPP motion should be granted for the following
12
     reasons:
13

14                  1. Texas law governs the instant motion.
15                  2. The motion alleges defects in the pleadings and legal deficiencies in plaintiff’s
16                     claims, and thus may be resolved by the Court without undue delay.

17                  3. Plaintiff is seeking an injunction prohibiting Retzlaff from engaging in future
18
                       speech about or pertaining to plaintiff and his activities.

19                  4. Retzlaff has a fundamental constitutional right to communicate on matters of
20
                       public concern involving public figures.

21                  5. Retzlaff has a fundamental constitutional right to engage or participate in an
                       economic boycott against plaintiff and his employers.
22

23                  6. Plaintiff is required to plead specific acts and dates of alleged “harassment” in a
                       written, verified petition, which he has not done, and the “harassment”
24
                       complained of is, in fact, constitutionally protected speech.
25
               Since Snyder v. Phelps, 562 U.S. 443 (2011), the right “troll” or “harass” others in
26

27   speech on matters of public concern has been clear—even when the speech is “insulting,”

28


     Defendant’s Reply in Support of Anti-SLAPP Motion To Dismiss and For Sanctions-          2
              Case 2:18-cv-04003-SMB Document 39 Filed 12/17/18 Page 3 of 8



 1   “offensive,” or “outrageous.” Snyder, 562 U.S. at 458. This is exactly the sort of legal action
 2
     the anti-SLAPP laws were intended to deter.
 3
     I. Texas Substantive Law Governs This Legal Action
 4

 5             Plaintiff does not dispute that Texas anti-SLAPP law applies because Arizona conflicts
 6
     principles govern this action. Sarver v. Chartier, 813 F.3d 891, 897 (9th Cir. 2016); Pounders
 7
     v. Enserch E&C Inc., 306 P.3d 9, 11-13 (Ariz. 2013); see, e.g., Clifford v. Trump, 2018 U.S.
 8

 9   Dist. LEXIS 178688, *7-9 (C.D. of Calif. Oct 15, 2018) (applying TCPA to California

10   lawsuit involving President Trump).
11
               The TCPA applies to any “lawsuit, cause of action, petition, complaint, cross-claim, or
12
     counterclaim or any other judicial pleading or filing that requests legal or equitable
13

14   relief” that is based on or relates to a communication made in connection with a “matter of
15
     public concern.” Tex. Civ. Prac. & Rem. Code § 27.001(3) (defining “exercise of the right of
16
     free speech”) and (6) (defining “legal action”). A “matter of public concern” is defined
17

18   expansively to include an issue related to “health or safety;” economic or community “well-

19   being;” and a “good, product, or service in the marketplace.” Id., § 27.001(7). A petition for
20
     a civil harassment injunction is a legal action seeking equitable relief, found in Ariz. Rev.
21

22
     Stat. § 12-1809.

23   II. The Court Can Rule On The Pleadings
24
               For purposes of the Federal Rules of Civil Procedure, a motion brought on anti-SLAPP
25
     grounds can either be analogous to a Rule 12 motion to dismiss or a Rule 56 motion for
26

27   summary judgment. If a defendant moves to dismiss based on purely legal arguments and the
28
     fact that a complaint does not allege sufficient facts to support its stated causes of action, this
     Defendant’s Reply in Support of Anti-SLAPP Motion To Dismiss and For Sanctions-        3
              Case 2:18-cv-04003-SMB Document 39 Filed 12/17/18 Page 4 of 8



 1   Court analyzes the motion under the standards set out in Federal Rule of Civil Procedure 8
 2
     and 12(b)(6). See Planned Parenthood Fed’n of Am., Inc. v. Ctr. for Med. Progress, 890
 3
     F.3d 828, 833–34 (9th Cir. 2018). If a defendant makes a factual challenge to a complaint,
 4

 5   including by providing alternate facts to challenge the allegations in a complaint, this Court

 6   treats the motion to dismiss as a motion for summary judgment. See id.
 7
               Retzlaff’s anti-SLAPP motion is analogous to a Rule 12 motion to dismiss because it
 8

 9
     makes three main arguments, all of which assume the truth of the allegations in the

10   complaint. Retzlaff’s anti-SLAPP motion asks the Court to dismiss plaintiff’s action because
11
     the facts do not support a cause of action for civil harassment relief.
12
               First, Retzlaff’s communications are constitutionally protected speech. Retzlaff has a
13

14   constitutional right to contact plaintiff’s employers, clients, potential clients, and the
15   community at large about plaintiff’s racially charged online activities, or his fitness and
16
     qualifications for public office and being a member of the State Bar. Org. for a Better Austin
17

18   v Keefe, 402 U.S. 415 (1971); NAACP v. Claiborne Hardware Co., 458 U.S. 886 (1982).

19             Second, plaintiff failed to
20
                  i.     properly verify his petition (the notary signature is missing the signature date)
21                       (see ECF 1-1 at p. 8), as required by A.R.S. § 12-1809(B)(1); and
22
                 ii.     include a specific statement showing events and dates of the acts constituting
23                       the alleged harassment (as required by A.R.S. § 12-1809(C)(3).
24
               Third, the conduct plaintiff alleges is not “harassment” (as that term is defined by
25
     A.R.S. § 12-1809(S)) because it alleges conduct that is specifically protected by statute.
26

27   Retzlaff’s speech is essentially the same as that which the Arizona Court of Appeals held to

28


     Defendant’s Reply in Support of Anti-SLAPP Motion To Dismiss and For Sanctions-            4
              Case 2:18-cv-04003-SMB Document 39 Filed 12/17/18 Page 5 of 8



 1   have been unconstitutionally restrained in in Streeter v. Visor, 2015 Ariz. App. Unpub.
 2
     LEXIS 1451.
 3
     III. Van Dyke’s Dismissal Of The Lawsuit Changes Nothing
 4

 5             A party’s decision to nonsuit does not affect a nonmoving party’s independent claims
 6
     for affirmative relief, including motions for dismissal under the TCPA. See, e.g.,
 7
     CTL/Thompson Tex., LLC v. Starwood Homeowner’s Ass’n, Inc., 390 S.W.3d 299, 300 (Tex.
 8

 9   2013) (per curiam); Villafani v. Trejo, 251 S.W.3d 466, 467 (Tex. 2008); James v. Calkins,

10   446 S.W.3d 135, 142-44 (Tex. App.—Houston [1st Dist.] 2014, pet. denied).
11
     IV. Van Dyke’s Objections Should Be Overruled
12

13             Retzlaff incorporates several exhibits (ECF 13-2-13-7 and ECF 19-1-19-21) by

14   reference in his original answer and counterclaim. ECF 30. Retzlaff’s answer is a pleading
15
     the Court must consider when deciding the TCPA motion. Plaintiff urges only conclusory
16
     objections to the exhibits offering no argument or authorities in support.
17

18             In considering a TCPA motion, a court considers pleadings and affidavits. Tex. Civ.
19
     Prac. & Rem. Code § 27.006(a). Texas courts consider documents attached to a TCPA
20
     motion as exhibits. Hersh v. Tatum, 526 S.W.3d 462, 467 (Tex. 2017) (such proof must be
21

22   considered “irrespective of whether [it is] formally offered [] as evidence”); Bedford v.

23   Spassoff, 520 S.W.3d 901, 906 (Tex. 2017) (considering evidence in petition and TCPA
24
     response, and noting that court reviewed documents filed in clerk’s record or presented to the
25
     trial court in the reporter’s record); see also Price v. Buschemeyer, No. 12-17-00180-CV,
26

27   2018 Tex. App. LEXIS 2314, *13-15 (Tex. App.—Tyler, Mar. 29, 2018, pet. filed).
28
     Additionally, Fed. R. Civ. P. 8(e) requires the Court to “construe[] pleadings so as to do
     Defendant’s Reply in Support of Anti-SLAPP Motion To Dismiss and For Sanctions-      5
              Case 2:18-cv-04003-SMB Document 39 Filed 12/17/18 Page 6 of 8



 1   justice.” Dichter-Mad Family Partners v. U.S., 709 F.3d 749, 755 (9th Cir. 2013). Plaintiff’s
 2
     objections should be overruled.
 3
     V. Retzlaff Objects To Van Dyke’s Affidavit
 4

 5             Retzlaff objects to the Van Dyke’s affidavit attached to his response to the TCPA
 6
     motion. ECF 32-1. Specific objects are:
 7
                    a) Paragraph 3: hearsay and speculation, also assumes facts not in evidence. Van
 8                     Dyke offers no admissible evidence that Retzlaff runs a blog or is
 9                     pseudonymously known as “Dean Anderson.” None of this is relevant
                       anyways.
10

11
                    b) Paragraphs 4 & 5: Dittos

12                  c) Paragraph 6, 7 & 8: Hearsay and irrelevant.
13
                    d) Paragraph 10: Hearsay and irrelevant, also assumes facts not in evidence as to
14                     who runs a certain blog or who is “Dean Anderson.”
15

16             Retzlaff would argue that bare allegations of fact, ultimate or conclusory facts, legal
17
     conclusions, and bizarre conspiracy theories consisting of nothing more than internet gossip
18
     are not sufficient. BellSouth Telecomms v. W.R. Grace & Co., 77 F.3d 603, 615 (2nd Cir.
19

20   1996) (affidavits in s/j context); see TIG Ins. v. Sedwick James, 276 F,3d 754, 759 (5th Cir.

21   2002) (conclusory allegations, speculation, unsubstantiated assertions, and legalistic
22
     argumentation are no substitute for specific facts showing genuine dispute of material fact).
23

24                                                          B. CONCLUSION
25
               Plaintiff’s Petition for Civil Harassment Injunction is a “legal action” within the scope
26

27
     of the TCPA because Van Dyke is seeking equitable relief. Tex. Civ. Prac. & Rem. Code §

28   27.001(6). His pleadings spell this out quite clearly.

     Defendant’s Reply in Support of Anti-SLAPP Motion To Dismiss and For Sanctions-        6
              Case 2:18-cv-04003-SMB Document 39 Filed 12/17/18 Page 7 of 8



 1             Then the burden shifts to Van Dyke at “step two” to “establish by clear and
 2
     specific evidence a prima facie case for each essential element of the claim in
 3

 4   question.” In re Lipsky, 460 S.W.3d 579, 587 (Tex. 2015) (internal alterations
 5   omitted) (citing CPRC § 27.005(c)). This “requires more [than] mere notice
 6
     pleading…[G]eneral allegations that merely recite the elements of a cause of action []
 7

 8   will not suffice. Instead, [the party filing a legal action] must provide enough detail to
 9
     show the factual basis for its claim.” Id. at 590–91. “Bare, baseless opinions,” “general
10

11
     averments,” and “conclusory” statements do not satisfy this burden. Id. at 592–93

12   (collecting cases).
13
               The fact that Van Dyke has filed a motion to dismiss his claim as soon as
14

15   Retzlaff filed his TCPA motion shows the complete lack of merit of his claims. Thus,
16
     Retzlaff wins.
17

18
               As we have just seen in Clifford v. Trump, the TCPA not only applies in federal

19   court, but it applies to federal courts within the Ninth Circuit.
20

21

22              Respectfully submitted,
23

24

25

26
     Dated: December 17, 2018                                      By:_____________________________________
27                                                                       Thomas Retzlaff
28                                                                       Defendant, In Pro Per

     Defendant’s Reply in Support of Anti-SLAPP Motion To Dismiss and For Sanctions-                  7
              Case 2:18-cv-04003-SMB Document 39 Filed 12/17/18 Page 8 of 8



 1                                              CERTIFICATE OF SERVICE
 2

 3                  I certify that on December 17, 2018, a copy of this document was electronically filed on

 4        the CM/ECF system, which will automatically serve a Notice of Electronic Filing on the
 5
          following attorney in charge for plaintiff Jason Lee Van Dyke:
 6
                    Jason L. Van Dyke, pro se, Email: jason@vandykelawfirm.com.
 7
                    I certify that Jason L. Van Dyke is a registered CM/ECF user and that service will be
 8

 9        accomplished by the CM/ECF system.

10

11

12

13

14
                                                                   By:_____________________________
15
                                                                         Thomas Retzlaff
                                                                         Defendant, In Pro Per
16

17

18

19

20

21

22

23

24

25

26

27

28


     Defendant’s Reply in Support of Anti-SLAPP Motion To Dismiss and For Sanctions-                  8
